Case 1:19-cv-00036-JJM-LDA Document 3-6 Filed 01/28/19 Page 1 of 7 PagelD #: 82

EXHIBIT E
Case 1:19-cv-00036-JJM-LDA Document 3-6 Filed 01/28/19 Page 2 of 7 PagelD #: 83

Mr. Cooper
P.O. Box 9095
Temecula, CA 92589-9095

Send Payments to:

Mr, Cooper

PO Box 650783
Dalias, TX 76265-0783

 

NINN

WSO
2333003936

 

 

20180524-160

ee Eb e ete tl aE el
"LEMA, DANIELLE"

Attn: John B. Ennis 1200 Reservoir Avenue
CRANSTON, RI 02914

Ri Mediation

 
Case 1:19-cv-00036-JJM-LDA Document 3-6 Filed 01/28/19 Page 3 of 7 PagelD #: 84
mr,

ONLINE

COOp er ‘ OUR INFO

Boo Cypress Waters Bivd

WM POCO DOT, OO

Dallas, TX vso10

05/24/2018

& FORM 34-27-3.2

 

NOTICE OF MEDIATION CONFERENCE PURSUANT TO

 

R.1. GEN, LAWS § 34-27-3.2

   

 

 

This Notice is provided to you to inform you of the protections provided by R.1. Gen. Laws § 34-27-3.2 of The
Rhode Island Mortgage Foreclosure and Sale Act.

TO ASSIST YOU IN AVOIDING FORECLOSURE, YOU HAVE THE RIGHT TO A
FREE, IN-PERSON OR TELEPHONE MEDIATION CONFERENCE WITH AN
INDEPENDENT MEDIATION COORDINATOR. THE MORTGAGEE MAY NOT
FORECLOSE UNLESS IT PROVIDES YOU THE OPPORTUNITY TO
PARTICIPATE IN THE MEDIATION CONFERENCE, WHICH MUST BE
SCHEDULED WITHIN SIXTY (60) DAYS OF THE RECEIPT OF A COMPLETED
APPENDIX B, SINGLE POINT OF CONTACT INFORMATION FOR THE
MORTGAGEE, AND PAYMENT INITIATING THE MEDIATION PROCESS HAS
BEEN RECEIVED BY THE MEDIATION COORDINATOR. YOU WILL BE
CONTACTED BY A FORECLOSURE MEDIATION COORDINATOR TO
SCHEDULE THAT MEDIATION CONFERENCE.

Name of Mortgagor: "LEMA, DANIELLE"

Re: 598525418

INSERT ADDRESS OF RESIDENTIAL REAL ESTATE:

15 NINTH ST EAST PROVIDENCE, RI 02914

Date of Default: 12/01/2017

Date of release of loan from automatic stay in bankruptcy proceeding if applicable: 04/04/2018

Date of release of loan from protections of the Servicemembers Civil Relief Act, 50 U.S.C. App. §501 et seq.,

or R.I. Gen. Laws §34-27-4(d), if applicable: N/A

The mortgagee named below (“Mortgagee”) hereby notifies you that you are in Default on your mortgage. If
you fail to remedy this Default, Mortgagee has the right to foreclose on the real estate securing the mortgage
loan referenced in this Notice.

Mortgagee: Nationstar Mortgage LLC d/b/a Mr. Cooper
Mortgagee Address:

Street: 8950 Cypress Waters Blvd.

City, State, Zip Code: Dallas, TX 75019

Mortgagee Authorized Representative: Mediation Department
Date mailed: 05/24/2018

Contact Information for Mortgazee Authorized Representative:
Telephone: 855-827-7638

Email: prmmi@mreooper.com

ce: Mediation Coordinator: Rhode Island Housing

RI Mediation
Page | of 4

23330034936 ste nana
www.mrcooper.com
Case 1:19-cv-00036-JJM-LDA Document 3-6 Filed 01/28/19 Page 4 of 7 PagelD #: 85
© FORMULARIO 34-27-3.2

NOTIFICACAO DE CONFERENCIA DE MEDIACAO CONFORME LEIS
R.I. GEN. § 34-27-3.2

 

 

 

 

Esta Notificagao destina-se a informar-lhe as protegdes fornecidas pelas leis R.I. Gen. § 34-27-3.2 de Execucao
Hipotecaria ea Lei de Venda de Valores Imobilidrios de Rhode Island.

PARA AJUDAR-ILE A EVITAR O EMBARGO (FORECLOSURE) DA SUA
CASA, INFORMAMOS-IHE QUE TEM O DIREITO A UMA CONFERENCIA
DE MEDIACAO, GRATUITA SEJA VIA. TELEFONICA SEJA
PESSOALMENTE COM UM COORDENADOR INDEPENDENTE DE
MEDIACAO. O CREDOR HIPOTECARIO NAO PODE EMBARGAR ATE
DAR-LHE A OPORTUNIDADE DE PARTICIPAR NESTA CONFERENCIA
A QUAL SERA MARCADA NO PERIODO DE SESSENTA (60) DIAS DESDE
OU AO RECEBERMOS O “APPENDIX B” PREENCHIDO E
ASSINALANDO O PEDIDO DE INFORMACGAO DE UM CONTACTO PARA
O CREDOR, OU O PAGO INICIAL REQUERIDO SEJA RECEBIDO PELO
MEDIODOR UM COORDENADOR IRA CONTACTAR-LHE PARA
MARCAR A DATA DESTA MEDIACAO.

Nome do cliente: "LEMA, DANIELLE"

Re: 598525418

INSERIR ENDERECO DO IMOVEL RESIDENCIAL:

15 NINTH ST EAST PROVIDENCE, RI 02914

Data de delinquéncia: 12/01/2017

Data em que o empréstimo foi liberado da Suspensdo automatica de faléncia, se aplicavel: 04/04/2018

Data da exoneracao da hipoteca da protecao conferida pela lei dos Estados Unidos da America e do Estado de
Rhode Island (Servicemembers Civil Relief Act, 50 U.S.C. App §501 et seq. or R.I. Gen. Laws §34-27-4(d)),
se aplicavel: N/A

O Crédito Imobilidrio denominada abaixo ("Créditos Imobilidrios") por este instrumento notifica -se que esta
inadimplente em sua hipoteca. Se vocé falhar em corrigir tal inadimpléncia, Créditos Imobilidrios tém o direito
de executar o empréstimo de hipoteca consistente dos bens iméveis relacionados nesta notificagao.

Créditos Imobiliarios: Nationstar Mortgage LLC d/b/a Mr. Cooper
Enderego de Créditos Imobilidrios:

Rua: 8950 Cypress Waters Blvd.

Cidade, Estado, CEP: Dallas, TX 75019

Representante Autorizado de Créditos Imobilidrios: Mediation Department
Data de envio: 05/24/2018

Informagdes de Contato para Representante Autorizado de Créditos Imobi lidrios:
Telefone: 855-827-7638
E-mail: prmimcemrcooper.com

ee: Coordenador de Mediacg&o: Rhode Island Housing

RL Mediation

Page 2 of 4 2333003938

Pia ee
PPD PoRS eS

www.mrcooper.com

 
Case 1:19-cv-00036-JJM-LDA Document 3-6 Filed 01/28/19 Page 5 of 7 PagelD #: 86

Bais

# FORMULARIO 34-27-3.2

 

NOTIFICACION DE REUNION DE MEDIACION SEGUN

 

EL § 34-27-3.2 DE LAS LEYES GENERALES DE RHODE ISLAND (R.1.)

 

 

Esta notificacion se le proporciona para informarle sobre la proteccién que proveen las Leyes Generales de R.
I. en el § 34-27-3.2 de la Mortgage Foreclosure and Sale Act ( Ley de Ejecuciones Hipotecarias y Ventas) del
estado de Rhode Island.

PARA AYUDARLO A EVITAR LA EJECUCION HIPOTECARIA, USTED TIENE
DERECHO A UNA REUNION DE MEDIACION GRATUITA CON UN
COORDINADOR DE MEDIACION INDEPENDIENTE. DICHA REUNION SE
PODRA EFECTUAR PERSONALMENTE O POR TELEFONO. EL ACREEDOR
HIPOTECARIO NO PODRA EJECUTAR LA HIPOTECA SIN HABERLE
PROPORCIONADO LA OPORTUNIDAD DE PARTICIPAR EN LA REUNION DE
MEDIACION, LA CUAL DEBE ESTAR PROGRAMADA DENTRO DE LOS
SESENTA (60) DIAS DE RECIBIR EL APENDICE B COMPLETO, PUNTO DE
CONTACTO UNICO DEL ACREEDOR HIPOTECARIO, Y EL PAGO PARA EL
INICIO DEL PROCESO DE MEDIACION. USTED SERA CONTACTADO POR UN
COORDINADOR DE MEDIACION DE EJECUCIONES HIPOTECARIAS PARA
PROGRAMMAR LA CONFERENCIA DE MEDIACION.

Nombre del cliente: "LEMA, DANIELLE"

Ref.: 598525418

ESCRIBA LA DIRECCION DE LA PROPIEDAD RESIDENCIAL:

15 NINTH ST EAST PROVIDENCE, RI 02914

Fecha de Defecto: 12/01/2017

Fecha de hberacion de préstamo de la suspensién, automatica en un procedimiento.de quiebra, si-es aplicable:
04/04/2018

Fecha de liberaci6n de la hipoteca de la proteccién de la ley general Servicemembers Civil Relief Act, 50
U.S.C. App. $501 et seq., or R.1. Gen. Laws §34-27-4(d), si corresponde: N/A

Por la presente, el acreedor hipotecario nombrado a continuacién (“Acreedor hipotecario’’) lo notifica que usted
esta en mora en los pagos de su hipoteca. Si no soluciona esta mora, el Acreedor hipotecario tiene derecho a
ejecutar Ja hipoteca de la propiedad que garantiza el préstamo hipotecario citado en la referencia de esta
notificacton.

Acreedor hipotecario: Nationstar Mortgage LLC d/b/a Mr. Cooper
Direccién del Acreedor hipotecario:

Calle: 8950 Cypress Waters Blvd.

Ciudad, estado y cédigo postal: Dallas, TX 75019

Representante autorizado del Acreedor hipotecario: Mediation Department
Fecha de envio postal: 05/24/2018

Informacion de contacto del representante autorizado del Acreedor hipotecario:
Teléfono: 855-827-7638
Direccion de correo electronico: prmm@mrcooper.com

ce: Coordinador de Mediacién: Rhode Island Housing

RI Mediation

Page 3 of 4 PRB3OOIIIR’ tava was

OMe ett e

www.mrcooper.com
Case 1:19-cv-00036-JJM-LDA Document 3-6 Filed 01/28/19 Page 6 of 7 PagelD #: 87

Additional Disclosures

 

Mini Miranda

 

Mr. Cooper is simply a new brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing
business as Nationstar Mortgage LLC d/b/a Mr. Cooper. Mr. Cooper is a service mark of Nationstar Mortgage
LLC. All rights reserved.

Nationstar Mortgage LLC d/b/a Mr. Cooper is a debt collector. This is an attempt to collect a debt and any
information obtained will be used for that purpose. However, if you are currently in bankruptcy or have received
a discharge in bankruptcy, this communication is not an attempt to collect a debt from you personally to the
extent that it is included in your bankruptcy or has been discharged, but is provided for informational purposes
only.

Credit Reporting:

We may report information about your account to credit bureaus and late or missed payments may be reflected
on your credit report, As required by law, you are hereby notified that a negative credit report may be
submitted to a credit reporting agency if you fail to fulfill the terms of your obligations.

Servicemembers' Civil Relief Act:
mcrvicemembers Civil Relief Act

Attention Servicemembers and Dependents: Servicemembers on active duty, or a spouse or dependent of such a
servicemember, may be entitled to certain protections under the Servicemembers Civil Relief Act ("SCRA") regarding
the servicemember's interest rate and the risk of foreclosure. SCRA and certain state laws provide important
protections for you, including prohibiting foreclosure without a court order. If you are currently in the military service,
or have been within the last 12 months, AND Joined after signing the Note and Security Instrument now in default,
please notify Mr.Cooper immediately, Please notify us of your active duty status in order to receive an interest rate
reduction to 6%. Notice must be received no later than 180 days after your military services ends. It is not necessary
to notify us of your military status in order to obtain foreclosure protection; however, we will be better able to assist
you if you notify us of your inilitary status as soon as possible. When contacting Mr. Cooper as to your military
service, you may be required to provide positive proof as to your military status. Servicemembers and dependents
with questions about the SCRA should contact their unit's Judge Advocate, or their installation's Legal Assistance
Officer. Homeowner counseling is also available at Military OneSource (www. militaryonesource.mil:
1-800-342-9647), Armed Forces Legal Assistance (http://legalassistance.law.af.mil), and HUD-certified housing
counseling agencies (http://www. hud. gov/offices/hsy/sfh/ice/hes.ctin), You may also call Mr.Cooper toll-free at
888-480-2432 if you have questions about your rights under SCRA,

Company Loss Mitigation Options:

   

Mr. Cooper offers consumer assistance programs designed to help resolve delinquencies and avoid foreclosure,
These services are provided without cost to our customers. You may be eligible for a loan workout plan or
other similar alternative. If you would like to learn more about these programs, you may contact our Loss
Mitigation Department at 1-888-480-2432, Mr. Cooper, Monday through Thursday from 7 a.m. to 9 p.m.
(CT), Friday from 7 a.m. to 6 p.m (CT) and Saturday from 8 a.m to 12 p.m. (CT).

RI Mediation
Page 4 of 4

. 2333003938 Soeoereee:
www.mrcooper.com
Case 1:19-cv-00036-JJM-LDA Document 3-6 Filed 01/28/19 Page 7 of 7 PagelD #: 88
®

eindied beady dlaledipelledaald

ote og Oy
op et
a

oe oP
Font tase? ade

ri

a ela

{
3
